 1   KYLE R. KNAPP (SBN 166597)
     ATTORNEY AT LAW
 2
     916 Street, 2nd Floor
 3   Sacramento, CA. 95814
     Tel. (916) 441-4717
 4   Fax (916) 441-4299
     E-Mail: kyleknapp@sbcglobal.net
 5

 6   Attorney for Defendant
     LARRY HAMPTON
 7

 8                       IN THE UNITED STATES DISTRICT COURT FOR THE

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       )       No. 17-CR-00009-GEB
                                                     )
12                                                   )       STIPULATION AND
            Plaintiff,                               )       [PROPOSED] ORDER CONTINUING CASE
13                                                   )       AND EXCLUDING TIME
     v.                                              )
14                                                   )
     Larry Hampton.                                  )       Date: January 11, 2019
15                                                   )       Time: 9:00 am.
                                                     )       Judge: Honorable Garland E. Burrell, Jr.
16
            Defendants.                              )
                                                     )
17                                                   )
                                                     )
18

19
            IT IS HEREBY stipulated between the United States of America through its undersigned
20
     counsel, Roger Yang, Assistant United States Attorney, attorney for plaintiff, and Kyle Knapp,
21
     attorney for defendant Larry Hampton that the previously-scheduled status conference, currently
22
     set for January 4, 2019, be vacated and that the matter be re-set for status conference on January
23
     11, 2019 at 9:00 a.m.
24
            Counsel have conferred and this continuance is requested to resolve the remaining count
25
     and place this matter in a posture for sentencing. A bit more time is needed to work out the final
26
     details and defense counsel has been hindered by an illness over the holidays which has delayed
27
     consultation with the defendant.
28




                                                         1
 1          IT IS FURTHER STIPULATED that the ends of justice served by the granting of such a
 2   continuance outweigh the best interests of the public and the defendant in a speedy trial and that
 3   time within which the trial of this case must be commenced under the Speedy Trial Act should
 4   therefore be excluded under 18 U.S.C. Section 3161(h)(7)(B) (iv), corresponding to Local Code
 5   T-4 (to allow defense counsel time to prepare) from the date of the parties’ stipulation, January
 6   2, 2019, up to and including January 11, 2019.
 7   IT IS SO STIPULATED.
 8
     Dated: January 2, 2019                                      McGREGOR W. SCOTT
 9                                                               UNITED STATES ATTORNEY

10                                                        by:    /s/ Roger Yang
                                                                 ROGER YANG
11
                                                                 Assistant U.S. Attorney
12                                                               Attorney for Plaintiff

13   Dated: January 2, 2019                                      /s/ Kyle R. Knapp
14
                                                                 KYLE KNAPP
                                                                 Attorney for Defendant
15                                                               LARRY HAMPTON
16

17

18

19

20

21

22

23

24

25

26

27

28




                                                      2
 1
                                                 ORDER
 2
            The Stipulation of the parties is hereby accepted and the requested continuance is
 3
     GRANTED. This matter shall be dropped from this court’s January 4, 2019 criminal calendar
 4
     and re-calendared for status conference on January 11, 2019.
 5
            Based on the representations of the parties the court finds that the ends of justice served
 6
     by granting this continuance outweigh the interests of the public and the defendant in a speedy
 7
     trial. Time is excluded from the time of the filing of this stipulation on January 2, 2019,
 8
     through and including January 11, 2019.
 9

10          IT IS SO ORDERED.
     Dated: January 4, 2019
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     3
